
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.22


DATED 24th December

--------------------------------------------------------------------------------

1999


Cornhill Insurance PLC

-and-

Eyretel Limited

--------------------------------------------------------------------------------

AGREEMENT FOR UNDERLEASE

-of-

1st and 2nd Floor, Kings Court,
Wings B & C, Kingston Road, Leatherhead, Surrey

--------------------------------------------------------------------------------

Cornhill Insurance PLC
57 Ladymead
Guildford
Surrey
GUI IDB
Tel: 01483 552511
Fax: 01483 552946

1

--------------------------------------------------------------------------------

THIS AGREEMENT is made the 24th day of December 1999

BETWEEN:

1Cornhill Insurance Plc (Company Registration No. 84638) whose registered office
is at 32 Cornhill London EC3V 3LJ (hereinafter called "the Landlord") and

2Eyretel Limited (Company Registration No 2563800) whose registered office is at
2 Horsham Gates North Street Horsham West Sussex (hereinafter called ("the
Tenant")

1    DEFINITIONS AND INTERPRETATION

In this agreement, the expressions defined in this Clause 1 have the meanings
given.

1.1    'The Completion Date'

'The Completion Date' means 24th December 1999.

1.2    'The Superior Lease'

'The Superior Lease' means the Lease dated 5th May 1999 and made between the
Landlord and Norwich Union Life and Pensions Limited where the premises
described in Schedule 1 were demised to the Landlord from 25th Day of March 1999
for a term of 25 years.

1.3    'The Superior Landlord'

'The Superior Landlord' means Norwich Union Life and Pensions Limited.

1.4    Gender And Number

Words importing one gender are to be construed as importing any other gender;
words importing the singular are to be construed as importing the plural and
vice versa.

1.5    Headings

The clause, paragraph and schedule headings do not form part of this agreement
and are not to be taken into account in its construction or interpretation.

1.6    Interpretation of 'the Landlord'

'The Landlord' includes the Landlord's successors in title to the Premises, and
any other person who is at any time entitled to the reversion immediately
expectant on the term agreed to be granted by this agreement.

1.7    Joint and several obligations

Where any party comprises two or more persons, the obligations and liabilities
of that party under this agreement are to be joint and several obligations and
liabilities of those persons.

1.8    'The Lease'

'The Lease' means a lease of the Premises for a term of twenty five years (less
five working days) from 25th March 1999 granted in consideration of an initial
rent of £417,075 (Four Hundred and Seventeen Thousand and Seventy Five pounds)
per year exclusive of VAT, in the form of the draft lease annexed and initialled
by or on behalf of the parties hereto.

2

--------------------------------------------------------------------------------

1.9    'The Premises'

'The Premises' means the land and premises shown edged red on the plan annexed
hereto which are particularly described in Schedule 1, being the land and
premises comprised in title number [SY686893]

1.10    'Bank Guarantee'

The 'Bank Guarantee' means a bank guarantee to be given to the Landlord as
security for rent payable under the terms of the Lease by H.S.B.C Bank PLC in
the form of the draft annexed.

1.11    References to clauses, paragraphs and schedules

References in this agreement to any clause, subclause, paragraph, subparagraph
or schedule without further designation are to be construed as references to the
clause, subclause, paragraph, subparagraph or schedule of this agreement so
numbered.

1.12    'The Rent Commencement Date'

1.12.1    'The Rent Commencement Date' means 1st August 2000.

2.    GRANT AND COMPLETION

2.1    Grant

The Landlord must grant the Lease, and the Tenant must execute a counterpart of
the Lease.

2.2    Preparation of documents

The Lease and the counterpart are to be prepared by the Landlord's solicitors
and an engrossment of the counterpart must be delivered to the offices of the
Tenant's solicitors at least one day before the Completion Date.

2.3    Completion

The Lease must be completed on the Completion Date at the offices of the
Landlord's solicitors or at any other place they reasonably require.

2.4    Notice to complete

At any time on or after the Completion Date either the Landlord or the Tenant
being ready able and willing able to complete the Lease and perform their other
obligations under this agreement may invoke the provisions of clause 2.5 by
notice to the other, in the case to the Landlord to the Tenants and in the case
of the Tenant to the Landlord ("a notice to complete") but Without Prejudice to
any other available right or remedy.

2.5    Completion on notice

The Lease must be completed within 3 working days after service of a notice to
complete and the parties must complete and the parties must perform their other
obligations under this agreement.

3.1.1    VACANT POSSESSION AND RENT

3.1    Vacant possession

Vacant possession of the Premises is to be given to the Tenant on completion of
the Lease but the Tenant may not make any objection to, and is not to be allowed
any compensation in respect of, the presence on the Premises of any chattels in
or about the Premises at the date of this agreement.

3

--------------------------------------------------------------------------------

3.2    Rent

        If the Lease is completed, rent is to be payable in accordance with the
terms of the Lease with effect from the Rent Commencement Date.

4.    DAMAGE TO THE PREMISES

        No damage to or destruction of the Premises or any part of them or the
means of access to them occurring after the date of this agreement, however
occasioned, is to affect the obligations of the parties under this agreement in
any way.

5.    TITLE

5.1    Deduction of title

The Landlord has supplied the Tenant with office copies of the entries on the
register and filed plan of Title Number SY823261 which is the Superior
Landlord's title and has supplied the Tenant with a copy of the original lease
from the Superior Landlord to the Landlord. The Landlord has also supplied the
Tenant with a certified copy of the Superior Lease.

5.2    Terms of the Superior Lease and Draft Lease

The Tenant or his solicitors having been supplied with a copy of the Superior
Lease and Draft Lease, the Tenant has entered into this agreement with notice of
their terms and conditions and may not raise any objection, requisition or
enquiry in respect of them.

5.3    The subjections

The premises are to be demised subject to any matters set out or referred to in
schedule 2 and the Tenant or his solicitors having been supplied with sufficient
information as the Landlord has concerning those matters The Tenant has entered
into this agreement with notice of them and may not raise any objection,
requisition or enquiry in respect of them.

5.4    Notice of state and condition

The Tenant has entered into this agreement with notice of the actual state and
condition of the Premises, and the Tenant must take the Premises as they are.

6.    RESTRICTIONS

6.1Definition of 'the Restrictions'

In this clause, references to 'restrictions' are references to all matters
affecting the Premises or their use registered or capable of registration as
local land charges, and all notices, charges, orders, resolutions, demands,
proposals, requirements, restrictions, agreements, directions or other matters
affecting the Premises or their use, served or made by a local or other
competent authority, or otherwise arising under a statute or a regulation or
order made under a statute.

6.2    Demise subject to the Restrictions

The Premises are to be demised subject to any restrictions in existence at the
date of this agreement or arising at any later date.

4

--------------------------------------------------------------------------------

6.3    Warranties excluded

No representation is made or warranty given by the Landlord as to whether or not
any restrictions exist, or as to the permitted use of the Premises for planning
purposes, or as to whether in other respects the Premises comply with any
restrictions.

6.4    Obligations and indemnity

The Tenant acknowledges that its obligations under this agreement and the Lease
are not to be affected or lessened in any way by the fact that any restrictions
may now or subsequently exist, or by any non-compliance with any restrictions,
and, to the extent that compliance with it would be the Tenant's responsibility
under the Lease, the Tenant must indemnify the Landlord in respect of any
liability under any requirement of a local or other competent authority in
relation to the Premises whether made before or after the date of this
agreement.

7    MISREPRESENTATIONS

7.1    No authorised representations

Except as provided in clause 7.2, no agent, adviser or other person acting for
the Landlord has at any time been authorised by the Landlord to make to the
Tenant, or to any agent, adviser or other person acting for the Tenant, any
representation whatsoever, whether written, oral or implied, in relation to the
Premises or to any matter contained or referred to in this agreement.

7.2    Preliminary enquiries

Any written statement made by the Landlord's solicitors to the Tenant's
solicitors before the making of this agreement in reply to a written enquiry
made by the Tenant's solicitors was made with the authority of the Landlord.

7.3    Immaterial errors

No immaterial error, omission or misstatement in this agreement, or in any plan
referred to in this agreement, or in any statement made by any person before the
making of this agreement, is in any way to affect the obligations of the parties
under this agreement or entitle any party to damages or compensation.

8.    ASSIGNMENT OF BENEFIT PROHIBITED

The Tenant must not assign, sublet, charge or otherwise deal with all or part of
the benefit of this agreement, and the Landlord need not grant the Lease to any
person other that the Tenant.

9.    POSSESSION

9.1    Executory agreement

This agreement is an executory agreement only, and is not to operate or be
deemed to operate as a demise of the Premises.

9.2    Occupation prior to completion

The Tenant shall have licence and authority to enter upon the Premises from the
date hereof subject to the Tenant observing and performing the obligations on
its part contained in the underlease. Until the Completion Date the Tenant will
occupy the Premises as Licensee only and no relationship of Landlord and Tenant
will be created.

5

--------------------------------------------------------------------------------

10    NOTICES

10.1    Form and service

Any notice or other communication given or made in accordance with this
agreement must be in writing and may, in addition to any other effective mode of
service, be sent by registered or recorded delivery to the relevant party either
at the address of that party shown on the first page of this agreement or at any
other address from time to time notified to the other party as being an address
for service for the purposes of this agreement.

10.2    Service on solicitors

Any notice or other communication given by or to any party in accordance with
this agreement may be given by or to that party's solicitors.

11    LANDLORD'S SOLICITORS' COSTS

On completion of the Lease the Tenant must pay one half of the reasonable and
proper fees, disbursements and incidental expenses of the Superior Landlord's
solicitors, including VAT, for negotiating and preparing the Licence to
underletting. The Tenant is also to be responsible for any stamp duty or any
counterpart documents entered into pursuant to this agreement.

12    DEPOSIT OF LAND CERTIFICATE

The Landlord must as soon as practicable after the date of this agreement place
the land certificate of Title Number SY686893 on deposit at HM Land Registry to
enable notice of this agreement and, if the Lease is completed, notice of the
Lease, to be entered on the register and to facilitate substantive registration
of the Lease and must notify the Tenant's solicitors of the deposit number.

13    MERGER EXCLUDED

To the extent that they remain to be observed and performed, all the provisions
of this agreement are to continue in full force and effect notwithstanding
completion of this agreement.

14    FITTING OUT COSTS

The Landlord will pay to the Tenant within 14 days of completion £15,000 + VAT
towards the Tenants costs of fitting out the Premises for occupation. The said
£15,000 is in respect of conventional 3 compartmentel floor boxes.

15    BANK GUARANTEE

15.1Eyretel are a relatively new company and do not have sufficient financial
records to show Cornhill that they will be able to meet the rents payable under
the provisions of the Lease.

15.2In consideration of Cornhill entering into this Agreement Eyretel agrees and
undertakes to Cornhill that it shall on or before the grant of the Lease procure
that Cornhill shall receive the benefit of a guarantee to be provided to it by
HSBC Plc in the form of the agreed draft annexed hereto (the "Guarantee").

15.3Cornhill has agreed to accept the Guarantee as security for payment of Rents
becoming due under the Lease.

6

--------------------------------------------------------------------------------

15.4The Guarantee shall continue in full force and effect for the period
specified therein or until earlier termination as follows:-

15.4.1If at any time during the continuance of the Guarantee Eyretel provides to
Cornhill an alternative guarantee provided by another London Clearing Bank or
other financial institution of equivalent standing and for no lesser amount and
on no less favourable terms than those contained in the Guarantee then Cornhill
shall upon receipt of such substitute guarantee release the Guarantee.

15.4.2The provisions of Clause 15.4.1 shall continue to apply throughout the
Term (or until the requirement for a rental guarantee shall cease in accordance
with the provisions of clause 15.4.3 hereof) to any substitute guarantee that
shall have been accepted by Cornhill in place of the Guarantee.

15.4.3The Guarantee (or any substitute guarantee provided under the provisions
of Clause 15.4.1 or 15.4.2) shall terminate and be released by Cornhill upon the
earlier to occur of the following:-

15.4.3.1seven days after Eyretel shall have delivered up to Cornhill vacant
possession of the Premises following the expiration of the Term and the payment
of all rent due thereunder and the fulfilment of any enforceable obligation of
Eyretel under the Lease as to reinstatement of the Premises upon such
expiration; or

15.4.3.2the quarterly date for the payment of rent due under the Lease ("the
Rents") next after Eyretel shall have produced and delivered to Cornhill duly
audited accounts without qualification to the auditor's certificate thereon and
being accounts prepared on the historical cost convention which show that in
each of the two preceding consecutive years of account of the consolidated
position of the Eyretel Group of companies

i)the profits of the Eyretel Group of companies before tax have exceeded three
times the annual amount of the yearly Rent in respect of the year of the Term
current at such quarterly date and

ii)the net asset value of the Eyretel Group of companies shall have exceeded
five times the annual amount of the yearly Rent in respect of the year of the
Term current at such quarterly date; or

15.4.3.3As soon as any of the criteria detailed in sub clauses 15.4.3.1 or
15.4.3.2 or have occurred Cornhill shall notify HSBC Bank Plc within 30 days
confirming that the Guarantee should be cancelled forthwith.

15.5For the purposes of this Clause 15 the terms:-


  "Cornhill" shall include any successors in title to the reversion immediately
expectant upon determination of the Lease;
 
"Eyretel"
shall include any successors in title or assigns of the residue of the Lease;
 
"Lease"
shall mean the term of years granted or to be granted by the Lease;
 
"Rents"
shall have the meaning given to it in the Lease.

16    SIGNAGE RIGHTS

The Landlord will do nothing to frustrate the Tenants negotiations with the
Superior Landlord for signage and naming rights of the building in which the
Premises is situated and for the avoidance of doubt does not object to the
Tenant negotiating directly with the Superior Landlord.

7

--------------------------------------------------------------------------------

17    ASSIGNMENT OF HEAD LEASE

The Landlord agrees to assign and the Tenant agrees to take an Assignment of the
Head Lease at nil premium. The Assignment will only take place with the Superior
Landlords consent. Provided the Superior Landlords consent is forthcoming the
Landlord and Tenant must complete the said Assignment as soon is reasonably
practicable after obtaining the said consent.

18    WARRANTIES

The Landlord shall on completion of the Lease hand over to the Tenant the Deeds
of Warranty as listed in schedule three hereto together with completed
assignments relating to each of such warranties such assignments to be in the
form of the drafts annexed hereto.

19    DEED OF VARIATION

On or before the date of Completion the Landlord will hand to the Tenant the
form of the agreed Deed of Variation in the form of the draft annexed hereto
made between Norwich Union Life and Pensions Limited (1) and the Landlord
(2) which for the avoidance of doubt is hereby approved by the Tenant.

20    DEFECTS LIABILITY PERIOD

        The Landlord shall at its own cost use its reasonable endeavours to
enforce or procure the Superior Landlord enforces the defects liability
provisions in the Building Contract dated [                                  ]
made between [                                      ] in relation to the
Premises.


SCHEDULE 1: THE PREMISES


        1st and 2nd Floors (Wings B & C) of 41, 43 and 51 Kingston Road (also
know as Kings Court) Leatherhead, Surrey KT22 7SZ. Which premises are for the
purposes of identification only shown edged red on the second and third plans of
the Superior Lease.

8

--------------------------------------------------------------------------------


SCHEDULE 2: THE SUBJECTIONS


NONE


SCHEDULE 3


Date


--------------------------------------------------------------------------------

  Document

--------------------------------------------------------------------------------

  Parties

--------------------------------------------------------------------------------

7th May 1999   Warranty Agreement   Hill Leigh (Timber Products) Limited (1) C H
Pearce Construction Limited (2) Cornhill Insurance PLC (3) 7th May 1999  
Warranty Agreement   C H Pearce Construction Limited (1) Cornhill Insurance
PLC (2) Crest Nicholson Plc (3) 7th May 1999   Warranty Agreement   City Lifts
Limited (1) C H Pearce Construction Limited (2) Cornhill Insurance PLC (3) 7th
May 1999   Warranty Agreement   Modern Engineering (Bristol) Limited (1) C H
Pearce Construction Limited (2) Cornhill Insurance PLC (3) 7th May 1999  
Warranty Agreement   Aluminium Sashes Limited (1) C H Pearce Construction
Limited (2) Cornhill Insurance PLC (3) 7th May 1999   Warranty Agreement   Built
Environment Engineering Limited (1) C H Pearce Construction Limited (2) Cornhill
Insurance PLC (3) 7th May 1999   Warranty Agreement   Johnson Poole and
Bloomer (1) Cornhill Insurance PLC (2) 7th May 1999   Warranty Agreement  
Broadway Malyan Limited (1) Cornhill Insurance PLC (2) 7th May 1999   Warranty
Agreement   Fuller & Partners (1) Cornhill Insurance PLC (2) 7th May 1999  
Warranty Agreement   Bunyan Meyer & Partners Limited (1) Cornhill Insurance
PLC (2) 7th May 1999   Warranty Agreement   A P Health & Safety Management (1)
Cornhill Insurance PLC (2) 7th May 1999   Warranty Agreement   A L Currie &
Brown (1) Cornhill Insurance PLC (2) 11th May 1999   Warranty Agreement  
Durabella Limited (1) C H Pearce Construction Limited (2) Cornhill Insurance
PLC (3)

In Witness whereof the Parties have set their hand on the day and year first
written above

Executed as a Deed by
Cornhill Insurance Plc
By it's Duly Authorised
Officers

(i)Director

(ii)Secretary


Executed as a Deed by
Eyretel Limited
by it's Duly Authorised
Officers

(i)Director                /s/ [ILLEGIBLE]

(ii)Secretary                /s/ [ILLEGIBLE]

9

--------------------------------------------------------------------------------



DATED   1999  

--------------------------------------------------------------------------------

 

Cornhill Insurance PLC(1)

-and-

Eyretel Limited(2)

--------------------------------------------------------------------------------

UNDERLEASE

-of-

1st & 2nd Floors Wings B & C
Kings Court Leatherhead Surrey

--------------------------------------------------------------------------------

Cornhill Insurance PLC
57 Ladymead
Guildford
Surrey GU 1 1 DB

Tel: 01483 552033
Fax: 01483 552946

Ref: AB.

10

--------------------------------------------------------------------------------

THIS LEASE is made the      day of                  One thousand nine hundred
and ninety-nine

BETWEEN:

1CORNHILL INSURANCE PLC (Company registration number 84638) whose registered
office is at 32 Cornhill, London, EC3V 3LJ (hereinafter called "the Landlord")

2EYRETEL LIMITED (Company registration number 2563800) whose registered office
is at Horsham Gates, North Street, Horsham, West Sussex (hereinafter called "the
Tenant")

NOW THIS DEED WITNESSES as follows:

1DEFINITIONS AND INTERPRETATION

1.1IN this Lease unless the context otherwise requires the following expressions
have the following meanings:-

1.1.1"Action of the Tenant" means any act omission or default of the Tenant or
any undertenant or licensee or any other person under its or their control

1.1.2"Adjoining Land" means any land and/or buildings adjoining or neighbouring
the Building

1.1.3"Acceptable Assignee" means a person resident in England or company
incorporated and registered in England whose average profits before tax for each
of its three complete financial years immediately proceeding the date on which
application for licence to assign is made is not less than the aggregate of the
First Rent payable on such date multiplied by 3

1.1.4"Authorised Guarantee Agreement" means an agreement whereby the Tenant
guarantees the performance by an assignee from the Tenant of the Tenant's
covenants in this Lease in the terms set out in the Seventh Schedule of this
Lease subject to such amendments as may be required by law from time to time
(but only for such period as the assignee is the Tenant under this Lease) and
otherwise in accordance with Section 16 of the Landlord and Tenant (Covenants)
Act 1995

1.1.5"Base Rate" means the base rate of National Westminster Bank PLC or some
other London clearing bank being a member of the Committee of London and
Scottish bankers nominated in writing by the Landlord from time to time but if
the rate shall cease to be quoted the Base Rate shall be such reasonably
equivalent rate of interest as may be determined by the Landlord.

1.1.6"the Building" means the building of which the Demised Premises forms part
and refers to each and every part of the Building and the car park service or
loading area service road and any other areas the use and enjoyment of which is
appurtenant to the Building whether or not within the structure of the Building
which for the purposes of identification is shown edged red on the marked "1"
Plan.

1.1.7"Clean Up Costs" means costs and liabilities arising as a result of or in
connection with the presence in on or under the Demised Premises of Waste and/or
Hazardous Substances including any relating to the cleaning or removal of any
substance whose presence has materialised during the Term

1.1.8"the Code" means the Code of Measuring Practice of the Royal Institution of
Chartered Surveyors and the Incorporated Society of Valuers and Auctioneers
(Fourth Edition)

1.1.9"Common Parts" means those parts of the Building to be used in common by
the Tenant other tenants and occupiers of the Building the Landlord and those
properly authorised or permitted to do so or by any of them and Common Parts
includes (but without limitation) the atrium and entrance hall corridors lobbies
staircases lavatories accessways passages lifts

11

--------------------------------------------------------------------------------

courtyards external pervious car park ramp service areas landscaped areas and
other such amenities but excludes any such parts as may be within the Demised
premises

1.1.10"Conduits" means all sewers drains pipes gullies gutters ducts mains
watercourses channels subways wires cables conduits flues and other conducting
media of whatsoever nature

1.1.11"Demised Premises" means the premises on the 1st and 2nd floors of wings B
and C of the Building and for the purpose of identification only shown edged red
on the Plan marked "2" and the Plan marked "3" and includes:-

1.1.23"Legislation" means any statutes and laws (whether of Parliament the
European Community or otherwise) which have effect or are in force from time to
time and all subordinate legislation orders rules regulations and byelaws
arising therefrom or made pursuant thereto

1.1.24"Lettable Areas" means those parts of the Building leased or intended to
be leased to occupational tenants

1.1.25"Net Internal Area" means net internal area as defined in the Code

1.1.26"Parking Areas" means the car parking areas from time to time allocated to
the Tenant pursuant to paragraph 4 of the First Schedule

1.1.27"Permitted Part" means an underletting of part of the Demised Premises
provided that no more than two occupiers per floor may occupy at any one time
and a Permitted Part can never be less than 2000 sq. ft of net internal area

1.1.28"the Permitted Use" means the use of the Demised Premises permitted by
clause 3.17 of this Lease

1.1.29"Planning Acts" means the Town and Country Planning Act 1990 the Planning
(Listed Buildings and Conservation Areas) Act 1990 the Planning (Hazardous
Substances) Act 1990 and the Planning and Compensation Act 1991 and any
subsequent legislation of a similar nature regulating the development, use,
safety and control of property

1.1.30"Prescribed Rate" means the rate of four per centum (4%) per annum above
the Base Rate

1.1.31"Rent Commencement Date" means the [        ] day of [                  ]
[    ]

1.1.32"Rents" means all the rents reserved by and payable pursuant to clauses 2
and 3

1.1.33"Retained Parts" means all parts of the Building which do not comprise
Lettable Areas including but not limited to:-

(a)the external walls exterior cladding panels roofs foundations and main
structure of the Building and the expression "main structure" shall include
without prejudice to the generality thereof (i) all structural or loadbearing
internal walls beams columns partitions ceilings and floors and (ii) all walls
separating the Demised Premises or the other Lettable Areas in the Building from
any other part of the Building

(b)the Common Parts

(c)any part of the Building reserved by the Landlord for the housing of plant
machinery and equipment or otherwise in connection with or required for the
provision of services

(d)all Conduits in upon over or under or exclusively serving the Building except
any that form part of the Lettable Areas and exclusively serve the same

(e)all party structures boundary walls railings and fences and all exterior
parts of the Building and all car parking areas reserved for the Building

12

--------------------------------------------------------------------------------

1.1.34"Review Date" means the [    ] day of [    ] in the years 2004, 2009, 2014
and 2019 (being the fifth tenth fifteenth and twentieth anniversaries) of the
Term Commencement Date and "Relevant Review Date" shall be construed accordingly

1.1.35"Risks" means the risks of firestorm tempest flood earthquake lightning
explosion impact aircraft (other than hostile aircraft) and other aerial devices
and articles dropped therefrom riot civil commotion and malicious damage
bursting or overflowing of water tanks apparatus or pipes and heave and
subsidence

1.1.36"Second Plan" means the plan annexed to this Lease and marked "2"

1.1.37"Service Charge" means the sums payable to the Landlord pursuant to
clause 7

1.1.38"Superior Landlord" means the person for the time being entitled to the
reversion immediately expectant on the expiry of the term of the Superior Lease

1.1.39"Superior Lease" means a lease dated 5th May 1999 made between Norwich
Union Life and Pensions Limited (1) and the Landlord (2)

1.1.40"Surveyor" means a professionally qualified person appointed by the
Landlord (including an employee of the Landlord or a Group Company) and the
person appointed by the Landlord to collect the Rents to perform the function of
a surveyor and/or accountant for any purpose of this Lease but does not include
the Independent Surveyor defined in the Third Schedule

1.1.41"Term" means the term of years granted by this Lease and the period of any
holding over or any extension or continuation whether by statute common law or
otherwise

1.1.42"the Term Commencement Date" means the 25th day of March 1999

1.1.43"Termination of the Term" means the expiration or sooner determination of
the Term

1.1.44"Third Plan" means the plan annexed to this Lease and marked "3"

1.1.45"Utilities" means water oil steam air electricity radio television
telephone telegraphic and other telecommunications and other services and
supplies of whatsoever nature

1.1.46"Value Added Tax" means Value Added Tax and/or any tax of a similar nature
that may be substituted for it or charged or levied instead of or in addition to
it

1.1.47"Waste" means controlled waste as defined in Section 75 of the
Environmental Protection Act 1990 or special waste as defined in Section 17 of
the Control of Pollution Act 1974 and Section 62 of the Environmental Protection
Act 1990



1.2UNLESS there is something in the subject or context inconsistent therewith:-

1.2.1The Landlord includes any other person for the time being entitled to the
reversion immediately expectant upon the determination of the Term

1.2.2The Tenant (without prejudice to the application and operation of
Section 79 of the Law of Property act 1925) includes the successors in title of
the Tenant and those deriving titles under the Tenant and in the case of an
individual includes his personal representatives

1.2.3Where two or more persons are included in the expression "the Tenant" or
"the Guarantor" the covenants which are expressed to be made by the Tenant or
the Guarantor shall be deemed to be made by such persons jointly and severally

1.2.4Words importing persons shall include firms companies and corporations and
vice versa

13

--------------------------------------------------------------------------------

1.2.5Any covenant by the Tenant not to do any act or thing shall include an
obligation not to permit or suffer such act or thing to be done

1.2.6To be effective any consent approval or licence of the Landlord required by
or to be given pursuant to this Lease must be in writing signed by or on behalf
of the Landlord

1.2.7Any reference to a statute (whether specifically named or not) shall
include any amendment or re-enactment of such statute for the time being in
force and all instruments orders notices regulations directions bye-laws
permissions and plans for the time being made issued or given thereunder or
deriving validity therefrom

1.2.8References to "the Demised Premises" in the absence of any provision to the
contrary includes any part thereof

1.2.9The titles or headings appearing in this Lease are for reference only and
shall not affect its construction

1.2.10Any reference to a clause paragraph or schedule shall mean a clause
paragraph or schedule of this Lease



2DEMISE AND RENTS

In consideration of the rents and covenants hereinafter reserved and contained
and on the part of the Tenant to be paid and performed the Landlord HEREBY
DEMISES unto the Tenant the Demised Premises TOGETHER WITH the rights and
easements specified in the First Schedule EXCEPT AND RESERVING the rights and
easements as specified in the Second Schedule and SUBJECT TO all rights
easements quasi easements privileges covenants restrictions and stipulations of
whatsoever nature affecting the Demised Premises including the matters contained
or referred to in the deeds and documents listed in the sixth Schedule TO HOLD
the Demised Premises unto the Tenant for a term of 25 YEARS (less five working
days) from and including the Term Commencement Date YIELDING AND PAYING unto the
Landlord during the Term the following rents namely:-

2.1Yearly and proportionately for any fraction of a year from the Rent
commencement Date the rent of FOUR HUNDRED AND SEVENTEEN THOUSAND AND SEVENTY
FIVE POUNDS (£417,075) and from and including each Review Date such yearly rent
as shall become payable under and in accordance with the provisions of the Third
Schedule in each case to be paid (by banker's standing order unless the Landlord
states otherwise in writing) by equal quarterly payments in advance on the four
usual quarter days in every year the first payment being a proportionate sum in
respect of the period from and including the Rent Commencement Date to the
quarter day following the Rent Commencement Date to be made on the Rent
Commencement Date

2.2From the date hereof a due proportion (to be reasonably determined by the
Landlord or the Surveyor) of all sums which the Landlord from time to time pays
for insuring the Building against the Insured Risks pursuant to clauses 5.1.1
and 5.1.3 and the whole of the sums which the Landlord from time to time pays
for insuring against loss of First Rent and the Service Charge pursuant to
clause 5.1.2 including costs incidental thereto such as valuations of the
Building for insurance purposes at such intervals as the Landlord may consider
appropriate (but not more than once in any three year period) and any amounts
which may be deducted or disallowed by the insurers pursuant to any excess or
similar provisions the first of such sums to be due and paid on the date hereof
and thereafter to be paid within 15 working days of demand

2.3From the date hereof the Service Charge to paid within 15 working days of
demand in accordance with clause 7

14

--------------------------------------------------------------------------------

2.4From the date hereof Value Added Tax on any of the foregoing rents to be paid
within 15 working days of demand

2.5From the date hereof interest on any of the foregoing rents such additional
rent to be paid within 15 working days on written demand payable pursuant to
clause 3.2



3TENANT'S COVENANTS

        THE Tenant HEREBY COVENANTS with the Landlord as follows:-

3.1Rents

To pay the Rents reserved at the times and in the manner aforesaid without any
deduction set-off or counterclaim whatsoever

3.2Interest on Arrears

Without prejudice to any other right remedy or power herein contained or
otherwise available to the Landlord if any of the Rents (whether formally
demanded or not) or any other sum of money payable to the Landlord by the Tenant
under this Lease shall remain unpaid for more than 7 days after the date when
payment was due to pay interest thereon at the Prescribed Rate from and
including the date when payment was due to the date of payment to the Landlord
(both before and after any judgement) Provided That if the Landlord declines to
accept any Rent so as not to waive any existing breach or alleged breach of
covenant to pay interest thereon at the Prescribed Rate from and including the
date on which payment of such Rent was due to the date when payment is accepted
by the Landlord

3.3Outgoings

3.3.1To pay and indemnify the Landlord against all existing and future rates
taxes duties charges assessments impositions and outgoings whatsoever (whether
parliamentary parochial local or of any other description and whether or not of
a capital or non-recurring nature or of a wholly novel character) which now are
or may at any time during the Term be charged levied assessed or imposed upon or
payable in respect of the Demised Premises or upon the owner or occupier of them
(excluding any tax payable by the Landlord in respect of the Rents reserved
hereby (save for any Value Added Tax incurred thereon) or occasioned by any
disposition of or dealing with the reversion of this Lease) and in the absence
of a direct assessment on the Demised Premises to pay to the Landlord a fair
proportion (to be reasonably determined by the Surveyor) of any such outgoings

3.3.2To pay or (if the services hereinafter mentioned shall have been supplied
by the Landlord) reimburse to the Landlord on demand all charges for electricity
gas and water consumed in the Demised Premises including any connection and
hiring charges and meter rents and to perform and observe all present and future
regulations and requirements of all authorities companies and boards relating to
Utilities on or to the Demised Premises

3.4Repairs

To repair and keep in good and substantial repair and condition the Demised
Premises and (so far as may be necessary to fulfil this obligation) to rebuild
reinstate or renew (so far as consistent with the obligation to repair) any part
or parts of the Demised Premises and the Landlord's fixtures and fittings
(damage by the Insured Risks excepted unless payment of any insurance moneys
shall be withheld by reason of any Action of the Tenant) and when necessary to
replace any of the Landlord's fixtures and fittings which may be or become
beyond repair during the Term with new ones which are similar in type quality
and value

15

--------------------------------------------------------------------------------

3.5Decorations

In the fifth year after the Term Commencement Date and thereafter in every fifth
year of the Term and also in the last six months of the Term howsoever
determined in a good and workmanlike manner to prepare and decorate (with two
coats at least of good quality paint) or otherwise treat as appropriate all
interior parts of the Demised Premises required to be so treated and as often as
may be reasonably necessary to wash down all tiles glass glazed bricks and
similar washable surfaces such decorations and treatment in the last year of the
Term to be executed in such colours and materials as the Landlord may reasonably
require

3.6Cleaning

To keep the Demised Premises in such clean and tidy condition as is reasonably
consistent with the Tenant's use thereof and as often as may be necessary
properly to clean the insides of all windows and window frames all other glass
in the exterior of the Demised Premises including the insides of the windows
forming part of the external walls of the Building which are excluded from the
Demised Premises and in the entrance doors of the Demised Premises

3.7Yield Up

3.7.1At the Termination of the Term quietly to yield up the Demised Premises to
the Landlord in good and substantial repair and condition in accordance with the
covenants by the Tenant contained in this Lease

3.7.2Immediately prior to the Termination of the Term at the cost of the
Tenant:-

(a)to replace any of the Landlord's fixtures and fittings which shall be missing
broken damaged beyond repair or destroyed with new ones of similar kind quality
and value

(b)to remove from the Demised Premises any moulding sign writing or painting of
the name or business of the Tenant or occupiers and all tenant's fixtures
fittings furniture and effects (unless the Landlord shall agree otherwise) and
to make good to the reasonable satisfaction of the Landlord all damage caused by
such removal

(c)if so required by the Landlord but not otherwise to remove and make good all
alterations and additions made to the Demised Premises by the Tenant after the
date hereof during the Term and well and substantially to reinstate the Demised
Premises in such manner as the Landlord shall reasonably direct and to its
reasonable satisfaction

3.8Rights of Entry by Landlord

To permit during normal working hours the Landlord and all persons authorised by
it with all necessary materials and appliances at all reasonable times upon
giving at least forty eight hours prior written notice (except in cases of
emergency) to enter and temporarily remain upon the Demised Premises for any of
the following purposes:-

3.8.1To view and examine the state and condition of the Demised Premises and to
take schedules or inventories of the Landlord's fixtures

3.8.2To exercise any of the rights excepted and reserved by this Lease

3.8.3For any other purpose connected with the interest of the Landlord in its
capacity as the owner of the Building including but not limited to valuing or
disposing of any interest of the Landlord

16

--------------------------------------------------------------------------------

PROVIDED THAT the Landlord (or other person exercising such right) shall cause
as little inconvenience as reasonably possible and shall make good at the
Landlord's expense without unnecessary delay any damage caused to the Demised
Premises

3.9To Comply With Notices


Whenever the Landlord shall give written notice to the Tenant of any breaches of
the Tenant's covenants relating to the condition or state of repair or
decoration of the Demised Premises the Tenant shall as soon as is reasonably
practicable or as specified in the notice but in any event within one month of
such notice or such longer period as may be reasonable make good and remedy the
breach of covenant to the reasonable satisfaction of the Landlord and if the
Tenant shall fail within twenty-eight days of such notice or as soon as
reasonably possible in the case of emergency to commence and then diligently and
expeditiously to continue to comply with such notice the Landlord may enter the
Demised Premises and carry out or cause to be carried out all or any of the
works referred to in such notice and all reasonable and proper costs and
expenses thereby incurred shall be paid by the Tenant to the Landlord within 10
working days of demand and in default of payment shall be recoverable as rent in
arrear

3.10Dangerous Materials and Use of Machinery

3.10.1Not to bring in to the Building or keep in the Demised Premises any
article or thing which is or might become dangerous offensive combustible
inflammable radio-active or explosive or which might increase the risk of fire
or explosion

3.10.2Not to keep or operate in the Demised Premises any machinery which shall
be unduly noisy or cause vibration or which is likely to annoy or disturb the
other tenants and occupiers of the Building

3.11Overloading

Not to overload the floors of the Demised Premises or suspend any excessive
weight from the roofs ceilings walls stanchions or structure of the Demised
Premises or do any other thing which may subject the Demised Premises or the
Building to any strain beyond that which it is designed to bear with due margin
for safety and to pay to the Landlord on demand all costs reasonably incurred by
the Landlord in obtaining the opinion of a qualified structural engineer as to
whether the structure of the Building is being or is about to be overloaded

3.12Conduits

3.12.1Not to discharge into any Conduits any oil or grease or any noxious or
deleterious effluent or substance whatsoever which may cause an obstruction or
might be or become a source of danger or which might injure the Conduits of or
servicing the Demised Premises or the Building

3.12.2Not to overload the Conduits in or serving the Demised Premises

3.13Disposal of Refuse

Not to deposit any rubbish or refuse of any kind in the Retained Parts other
than in proper receptacles provided for the purpose or as may be designated by
the Landlord and not to burn any rubbish or refuse on the Demised Premises

17

--------------------------------------------------------------------------------





3.14Use of Common Parts

3.14.1To use the various parts of the Common Parts for there designated uses
only

3.14.2Not to cause congestion of the Common Parts nor inconvenience to any other
user thereof

3.14.3Not to permit any vehicles belonging to the Tenant or any persons calling
on the Demised Premises expressly or by implication with the authority of the
Tenant to stand on any of the service roads or the Common Parts other than the
Parking Areas except temporarily for the purpose of loading or unloading goods
only

3.14.4Not to convey any goods or materials to or from the Demised Premises
except through the parts of the Common Parts designated for such purposes

3.14.5Not to store stack or lay out upon any parts of the Common Parts any
materials equipment plant bins crates cartons boxes or any other item

3.14.6Not to do anything whereby the Common Parts or other areas over which the
Tenant may have rights of access or use may be damaged or the fair use thereof
by others may be obstructed in any manner whatsoever

3.15Flashing Lights


Not to display any flashing lights on the Demised Premises or in the Building so
that they can be seen from outside the Building

3.16Prohibited Users

3.16.1Not to use the Demised Premises or any part thereof for any public or
political meeting public exhibition or public entertainment show or spectacle of
any kind nor for any dangerous noisy noxious or offensive trade business or
occupation whatsoever nor for any illegal or immoral purpose nor for residential
or sleeping purposes

3.16.2Not to use the Demised Premises or any part thereof for gambling betting
gaming or wagering or in connection with the sale of beer wines and spirits or
in connection with the sale of pornographic publications or materials and not to
hold any auction on the Demised Premises

3.16.3Not to use the Demised Premises for the sale of food

3.17User

Not to use the Demised Premises or any part thereof except those uses falling
within class B1 (a) of the Town and Country Planning (Use Classes) Order 1987

3.18Nuisance

Not to do anything in or about the Demised Premises or the Building which may be
or become a nuisance or which may cause damage annoyance inconvenience or
disturbance to the Landlord or the other tenants of the Building which may be
injurious to the value tone amenity or character of the Building

3.19Alterations

3.19.1Not to erect any new building or structure on the Demised Premises or any
part thereof nor to alter add to or change the height elevation or exterior of
the Demised Premises or the external architectural or decorative design or
appearance of the Demised Premises nor to merge the Demised Premises with any
adjoining premises

34

--------------------------------------------------------------------------------

3.19.2Not to alter divide cut maim injure or remove any of the principal or
load-bearing walls floors beams or columns or the main frame of the Building nor
to make any other alterations or additions of a structural nature to the
Building

3.19.3Not to make any hole or other openings through the floor slab of the
Building without obtaining the prior consent of the Superior Landlord and the
consent of the Landlord, the Landlords consent not to be unreasonably withheld

3.19.4Not to make any alterations or additions to the Landlord's fixtures and
fittings or to any Conduits without obtaining the prior written consent of the
Superior Landlord pursuant to the terms of the Superior Lease and the consent of
the Landlord, such consent not to be unreasonably withheld or delayed

3.19.5Not to make any alterations or additions of a non-structural nature to the
Demised Premises without obtaining the prior written consent of the Superior
Landlord pursuant to the terms of the Superior Lease and the consent of the
Landlord, such consent not to be unreasonably withheld or delayed

3.19.6The Landlord may as a condition of giving any such consent require the
Tenant to enter into such covenants as the Landlord and Superior Landlord shall
reasonably require regarding the execution of any such works and the
reinstatement of any such works and the reinstatement of the Demised Premises at
the Termination of the Term

3.19.7Unless the Superior Landlord and/or Landlord otherwise requires to remove
any alterations or additions and reinstate the Demised Premises at the
Termination of the Term

PROVIDED that nothing in this clause 3.19 shall prevent the Tenant from erecting
altering or removing internal non-structural partitions within the Demised
Premises without the Landlord's or the Superior Landlord's prior consent

3.20Signs and Advertisements

Not to erect or display on the exterior of the Demised Premises any pole aerial
satellite dish or any telecommunications equipment advertisement poster notice
or other sign or thing whatsoever without the consent of the Superior Landlord
pursuant to the terms of the Superior Lease PROVIDED THAT the Tenant shall
before applying for consent consult the Landlord PROVIDED ALSO THAT the Tenant
shall be entitled to add the name of the Tenant and all lawful occupiers to the
common signboard at the entrance of the Building

3.21Alienation

3.21.1Not to assign or charge any part or parts (as distinct from the whole) of
the Demised Premises and not to agree so to do

3.21.2Not to part with possession of or share the occupation of the whole or any
part or parts of the Demised Premises or agree so to do or permit any person to
occupy the same save by way of an assignment or underletting of the whole of the
Demised Premises or an underlease of a Permitted Part thereof in accordance with
the provisions of this clause 3.21

3.21.3Without prejudice to the foregoing provisions the Tenant may assign the
whole of the Demised Premises to an Acceptable Assignee with the prior written
consent of the Landlord such consent not to be unreasonably withheld or delayed
and provided that:-

(a)Prior to any permitted assignment the Tenant procures that the assignee
enters into direct covenants (in a form approved by the Landlord such approval
not to be

35

--------------------------------------------------------------------------------

unreasonably withheld or delayed) with the Landlord to pay the Rents and to
perform and observe the covenants by the Tenant and all other conditions and
provisions contained in this Lease

(b)Prior to any permitted assignment the Tenant and the Guarantor (if any) enter
into an Authorised Guarantee Agreement as set out in the Seventh Schedule
subject to such amendments as may be required by law from time to time

(c)If the Landlord shall reasonably so require the Tenant obtains an acceptable
guarantor or guarantors for any person to whom this Lease is to be assigned who
shall execute and deliver to the Landlord a deed containing covenants by such
guarantor (or if more than one guarantor joint and several covenants) with the
Landlord as a primary obligation in the terms of the Fourth Schedule or such
other suitable security as the Landlord shall first approve such approval not to
be unreasonably withheld or delayed



3.21.4The Tenant may with the prior consent of the Landlord (such consent not to
be unreasonably withheld or delayed) underlet the whole of the Demised Premises
or a Permitted Part in accordance with and subject to the conditions set out in
clause 3.21.5

3.21.5

(a)The Tenant shall not underlet the whole of the Demised Premises at a yearly
rent less than the open market rent

(b)The Tenant shall not underlet a Permitted Part at a yearly rent less than the
open market rent

3.21.6Prior to any underlease the Tenant shall procure that the undertenant
enters into direct unqualified covenants with the Landlord as follows:-

(a)to observe and perform the covenants and conditions on the part of the
undertenant contained in the underlease

(b)not to charge underlet part with possession hold on trust for another or part
with occupation of the Demised premises or a Permitted Part or any part or parts
thereof

(c)not to do or allow any act or thing inconsistent with or in breach of this
Lease

3.21.7If the Landlord shall reasonably so require the Tenant shall procure a
guarantor or guarantors for the intending undertenant approved by the Landlord
(such approval not to be unreasonably withheld or delayed) who shall execute and
deliver to the Landlord a deed or deeds containing covenants by such guarantor
(or if more than one such guarantor joint and several covenants) with the
Landlord as a primary obligation in the terms contained in the Fourth Schedule
(with such modification thereto as shall make such covenants appropriate to the
liability of the undertenant under the relevant underlease and comply with the
Landlord and Tenant (Covenants) Act 1995) or such other suitable security as the
Landlord shall first approve in writing such approval not to be unreasonably
withheld or delayed

3.21.8Any underlease shall be in a form first approved in writing by the
Landlord (such approval not to be unreasonably withheld or delayed) PROVIDED
FURTHER THAT the Landlord's costs incurred in approving any such underlease
payable by the Tenant

36

--------------------------------------------------------------------------------

and shall be fair and reasonable and provident that the any such Underlease
shall contain the following:-

(a)provisions for the upward only review of the rent thereby reserved
corresponding as to terms conditions and dates with the rent review provisions
contained in this Lease

(b)a covenant by the undertenant prohibiting the undertenant from doing or
allowing any act or thing upon or in relation to the Demised Premises
inconsistent with or in breach of the provisions of this Lease

(c)a condition for re-entry on breach of any covenant by the undertenant

(d)the same restrictions as to assignment underletting charging holding on trust
parting with or sharing possession or occupation as are set out in clauses 3.2
and 3.21.4 and the same provisions for direct covenants guarantors and
registration as are in this Lease (mutatis mutandis)



3.21.9The Tenant shall and hereby covenants to enforce the performance and
observance by every undertenant of the covenants provisions and conditions of
any underlease and shall not at any time either expressly or by implication
waive any breach of the same

3.21.10The Tenant shall procure that the rent is reviewed under any underlease
in accordance with the terms thereof

3.21.11The Tenant shall not vary the terms of any underlease without the prior
consent of the Landlord (such consent not to be unreasonably withheld or
delayed)

3.21.12The Tenant shall procure that the rent reserved by any underlease shall
not be commuted or payable more than one quarter in advance and shall not permit
the reduction of any rent reserved by any underlease save with the consent of
the Landlord

3.21.13Sections 24 50 28 (inclusive) of the Landlord and Tenant Act 1954 shall
be excluded from any underletting of the Demised Premises or a Permitted Part
and no underlease shall be granted and no prospective undertenant shall be
allowed into possession or occupation of the Demised Premises or a Permitted
Part unless and until there shall first have been obtained an Order of the Court
under section 38(4) of that Act (as amended by section 5 of the Law of Property
Act 1969) authorising the exclusion of sections 24 to 28 (inclusive) of that Act
in relation to the proposed underletting

3.21.14The Tenant may share occupation of the Demised Premises or any part of
the Demised Premises with a Group Company for so long as both companies remain
members of that group and otherwise than in a manner which transfers or creates
a legal estate provided always that the Tenant informs the Landlord from time to
time of all Group Companies occupying the Demised Premises



3.22Registration of Dispositions

Within 28 days of every assignment transfer charge underletting assent or any
other disposition whether mediate or immediate of or affecting the Demised
Premises or any part thereof to produce to and leave with the Landlord or its
solicitors a certified copy of the deed instrument or other document evidencing
or effecting such disposition and on each occasion to pay to the Landlord or its
Solicitors a fee of £25.00 (exclusive of any VAT) or such larger sum as may be
reasonable

3.23Disclosure of Information

3.23.1Upon making any application or request in connection with the Demised
Premises or this Lease to disclose to the Landlord at the Tenants cost such
information as the

37

--------------------------------------------------------------------------------

Landlord may reasonably require and whenever the Landlord shall request to
supply full particulars of all occupations and derivative interest in the
Demised Premises however remote or inferior

3.23.2To promptly provide the Landlord with all information the Landlord may
reasonably require to enable it to comply with its duties under any Legislation



3.24Landlord's Costs

To pay and indemnify the Landlord against all costs fees charges disbursements
and expenses properly incurred by the Landlord including but not limited to
those payable to solicitors counsel architects surveyors and bailiffs:-

3.24.1In relation to the preparation and service of a notice under section 146
of the Law of Property Act 1925 and of any proceedings under sections 146 or 147
of that Act (whether or not any right of re-entry or forfeiture has been waived
by the Landlord or a notice served under section 146 is complied with by the
Tenant or the Tenant has been relieved under the provisions of the Act and
notwithstanding forfeiture is avoided otherwise than by relief granted by the
Court)

3.24.2In relation to the preparation and service of all notices and schedules
relating to wants of repair whether served during or after the Termination of
the Term

3.24.3In connection with the recovery or attempted recovery of arrears of Rents
or other sums due from the Tenant or in procuring the remedying of the breach of
any covenant by the Tenant

3.24.4In relation to any application for consent required or made necessary by
this Lease (such costs to include reasonable management fees and expenses)
whether or not the same is granted (except in cases where the Landlord is
obliged not to unreasonably withhold its consent and the withholding of its
consent is held to be unreasonable) or the application is withdrawn



3.25Statutory Requirements

3.25.1At the Tenant's own expense to comply in all respects with all Legislation
relating to the Demised Premises or the user thereof including without prejudice
to the generality of the foregoing the provisions of the Offices Shops and
Railway Premises Act 1963 the Fire Precautions Act 1971 the Defective Premises
Act 1972 and the Health and Safety at Work etc. Act 1974 and the Environmental
Protection Act 1990 and all other obligations imposed by law relating to the
Demised Premises their condition or the user thereof

3.25.2To execute all works and provide and maintain all arrangements upon or in
respect of the Demised Premises or the use thereof which are directed or
required (whether by the Landlord Tenant or occupier) by any Legislation and to
indemnify and keep the Landlord indemnified against all costs charges fees and
expenses of or incidental to the execution of any works or the provision or
maintenance of any arrangements so directed or required

3.25.3Not to do or omit to be done in or near the Demised Premises any act or
thing by reason of which the Landlord may under any Legislation incur or have
imposed upon it or become liable to pay any penalty damages compensation costs
charges or expenses

38

--------------------------------------------------------------------------------

3.26Planning Acts

3.26.1To comply with the provisions and requirements of the Planning Acts and of
any planning permissions relating to or affecting the Demised Premises and to
indemnify and keep the Landlord indemnified against all actions proceedings
claims demands losses costs expenses damages and liability whatsoever in respect
of any non-compliance

3.26.2Not to make any application for planning permission in respect of the
Demised Premises without the prior written consent of the Superior Landlord and
Landlord

3.26.3At the expense of the Tenant to obtain and if appropriate to renew all
planning permissions and any other consents and to serve all necessary notices
required for the carrying out by the Tenant of any operations or the
commencement or continuance of any use on the Demised Premises which may
constitute Development

3.26.4To pay and satisfy any charge or levy imposed under the Planning Acts in
respect of any Development by the Tenant on the Demised Premises

3.26.5Not to implement any planning permission before it has been produced to
and approved in writing by the Superior Landlord and Landlord such approval not
to be unreasonably withheld or delayed on the Landlord's part PROVIDED THAT the
Landlord may refuse to approve such planning permission on the grounds that any
condition contained in it or anything omitted from it or the period referred to
in it would in the reasonable opinion of the Landlord be prejudicial to the
Landlord's interest in the Demised Premises whether during or following the
Termination of the Term

3.26.6Unless the Superior Landlord shall otherwise direct in writing to carry
out and complete before the Termination of the Term:-

(a)any works required to be carried out to the Demised Premises as a condition
of any planning permission granted during the Term and implemented by the Tenant
whether or not the date by which such planning permission requires such works to
be carried out is within the Term

(b)any Development begun upon the Demised Premises by the Tenant in respect of
which the Landlord shall or may be or become liable for any charge or levy under
the Planning Acts

3.27Environmental Legislation

3.27.1To comply in all respects with the provisions and requirements of all
Environmental Legislation and all consents obtained hereunder insofar as the
same relate to or affect the Demised Premises or any other part of the Building
in consequence of any operations works acts or things at any time carried out or
omitted on the Demised Premises during the Term

3.27.2Not to make any application for any Environmental consent required under
Environmental Legislation nor commence any prescribed process without the prior
consent of the Superior Landlord and so often as occasion shall require at the
expense in all respects of the Tenant (having obtained the Landlord's consent)
to obtain all such notices as may be required for the carrying out of any Waste
or Hazardous Substances on or from the Demised Premises and further within ten
working days of receipt of written demand to provide the Landlord with a copy of
any such consent obtained by the Tenant

39

--------------------------------------------------------------------------------

3.27.3To give notice to the Landlord as soon as possible upon becoming aware of
any formal notice complaint enquiry information or communication being received
by the Tenant or any circumstances arising which may lead to any such consent
being suspended revoked cancelled restricted amended or not renewed to any
degree and at the request of the Landlord to make or join in making such
objections representations or other remedial action in respect thereof as the
Landlord may reasonably require except where the Tenant acting reasonably
considers that any such objections representations or other remedial action are
against its best interests or those of any undertenant

3.27.4To maintain in accordance with Environmental Legislation full and accurate
records relating to the carrying on of any process and disposal of any Waste or
Hazardous Substances on or from the Demised Premises (including without
limitation written contracts with third party waste disposal contractors and
transfer notes) and to permit the Landlord to inspect the same at all reasonable
times



3.28Statutory Notices

Within 14 days of receipt of any Statutory Notice (sooner if appropriate having
regard to the requirements of the notice or order in question or the time limits
stated therein) to produce to the Landlord a true copy and any further
particulars reasonably required by the Landlord of any notice or order or
proposal for the same given to the Tenant and relevant to the Demised Premises
or the occupier thereof by any government department or local or public
authority and without delay to take all necessary steps to comply with the
notice or order so far as the same is the responsibility of the Tenant and at
the request of the Landlord make or join with the Landlord in making such
objection or representation against or in respect of any such notice order or
proposal as the Landlord shall deem expedient

3.29Fire Precautions and Equipment

3.29.1To comply with the requirements of the fire authority the insurers of the
Building and all reasonable requirements of the Superior Landlord and Landlord
in relation to fire precautions affecting the Demised Premises

3.29.2To keep the Demised Premises supplied and equipped with such fire fighting
and extinguishing appliances as shall be required by any statute the fire
authority or the insurers of the Building or as shall be reasonably required by
the Superior Landlord and Landlord and such appliances shall be open to
inspection upon giving reasonable notice to the Tenant and shall be maintained
to the reasonable satisfaction of the Superior Landlord

3.29.3Not to obstruct the access to or means of working any fire fighting and
extinguishing appliances or the means of escape from the Building or the Demised
Premises in case of fire or other emergency

3.30Defective Premises

Forthwith upon becoming aware of the same to give written notice to the Superior
Landlord and Landlord of any defect in the Demised Premises which might give
rise to an obligation on the Landlord to do or refrain from doing any act or
thing so as to comply with the duty of care imposed on the Landlord pursuant to
the Defective Premises Act 1972 and to display and maintain in the Demised
Premises all notices which the Landlord may form time to time reasonably require
to be displayed in relation thereto

40

--------------------------------------------------------------------------------

3.31Encroachments and Easements

Not to stop up darken or obstruct any of the windows or lights belonging to the
Demised Premises and not to permit any new window light opening doorway passage
Conduit or other encroachment or easement to be made or acquired into upon or
over the Demised Premises or any part thereof and in case any person shall
attempt to make or acquire any encroachment of easement whatsoever to give
written notice thereof to the Landlord immediately the same shall come to the
notice of the Tenant and at the request and cost of the Landlord to adopt such
means as may be reasonably required by the Landlord for preventing any such
encroachment or the acquisition of any such easement

3.32Sale and Reletting Notices


To permit the Landlord at any time during the Term in the case of a sale and
during the last six months of the Term in the case of reletting unless the
Tenant shall have made a County Court application under Section 24 of the
Landlord and Tenant Act 1954 or otherwise be entitled in law to remain in
occupation or to a new tenancy of the Demised Premises to enter upon the Demised
Premises upon giving at least 48 hours written notice to the Tenant and affix
and retain without interference upon any suitable parts of the Demised Premises
(but not so as materially to affect the use of the Demised Premises the access
of light and air to the Demised Premises or interfere with the Tenant's or any
undertenant's business) notices for selling or reletting the same and not to
remove or obscure the said notices and to permit all persons with the written
authority of the Landlord to view the Demised Premises at all reasonable hours
in the daytime upon prior appointment having been made

3.33Landlord's Regulations

To comply with all reasonable regulations made by the Superior Landlord from
time to time and notified to the Tenant in writing for the general management
and security of the Building the Common Parts and the parking Areas and other
areas used or to be used in common with others

3.34Replacement of Guarantor

Within twenty-eight days of the death during the Term of any Guarantor or of any
of the events listed in clauses 6.1.3, 6.1.4 and 6.1.5 happening in relation to
any Guarantor to give notice thereof to the Landlord and if the Landlord so
requires and at the Tenant's expense in all respects within fifty-six days after
such event to procure that some other person reasonably acceptable to the
Landlord becomes a Guarantor and enters into a deed in the form set out in the
Fourth Schedule

3.35Indemnity

To keep the Landlord fully indemnified from and against all actions proceedings
claims demands losses costs expenses damages and liability arising in any way
directly or indirectly out of:-

3.35.1Any Action of the Tenant

3.35.2Any breach of the Tenant's covenants and the conditions and other
provisions contained in this Lease

3.35.3Any duty or obligation imposed upon the Landlord under Environmental
Legislation and any Clean Up Costs incurred by the Landlord in consequence of
any operations works acts or things at any time carried out or omitted to be
carried out by the Tenant on the Demised Premises

41

--------------------------------------------------------------------------------

3.35.4the presence of any Waste or Hazardous Substances at the Demised Premises
or elsewhere in the Building in consequence of any operations works acts or
things at any time carried out or omitted to be carried out by the Tenant on the
Demised Premises



3.36Taxation

Not to do on or in relation to the Demised Premises or any part thereof any act
or thing (other than the payment of the Rents) which shall render the Landlord
liable for any tax levy charge or other fiscal imposition of whatsoever nature
and not to dispose of or deal with this Lease in such a way that the Landlord
shall be or become liable for any such tax levy charge or fiscal imposition

3.37Value Added Tax

3.37.1To pay any Value Added Tax at the rate for the time being in force
chargeable in respect of any payments made by the Tenant to the Landlord or any
person on the Landlord's behalf or in respect of services provided by the
Landlord in connection with or under any of the provisions of this Lease upon
receipt of a valid Value Added Tax invoice and in default of payment the same
shall be recoverable as rent in arrear

3.37.2Where by virtue of any of the provisions of this Lease the Tenant is
required to pay repay or reimburse to the Landlord or any person or persons any
costs fees charges insurance premium expenses or other sum or amount whatsoever
in respect of the supply of any goods and/or services by the Landlord or any
other person or persons the Tenant shall also be required in addition to pay or
(as the case may be) keep the Landlord indemnified against:-

(a)the amount of any Value Added Tax which is chargeable in respect of such
supply to the Tenant

(b)the amount of Value Added Tax chargeable by any other person (or chargeable
by the Landlord in the case of supplies which the Landlord is deemed to make to
itself) in respect of supplies the cost of which is included in the calculation
of the sums which the Tenant is required to pay repay or reimburse to the
Landlord save to the extent that such Value Added Tax is recoverable by the
Landlord. For the avoidance of doubt the Landlord shall be under no duty to
exercise or not exercise any option or right conferred on the Landlord by the
legislation relating to Value Added Tax (including any regulations made
thereunder) so as to reduce or avoid any liability to Value Added Tax

3.38Covenants Affecting Reversion

Not knowingly to do anything which would or may be in breach of the agreements
covenants restrictions and stipulations which at the time of the grant of this
Lease affect or relate to the Demised Premises as set out in the Sixth Schedule
and to keep the Landlord indemnified against all actions claims demands costs
expenses damages and liability in any way relating thereto

4LANDLORD'S COVENANTS

THE Landlord HEREBY COVENANTS with the Tenant as follows:-

4.1Quiet Enjoyment


That the Tenant paying the Rents and performing and observing the covenants on
the part of the Tenant herein contained shall and may peaceably hold and enjoy
the Demised Premises

42

--------------------------------------------------------------------------------

during the term hereby granted without any interruption by the Landlord or any
person lawfully claiming through under or in trust for it

4.2Provision of Services

To provide the following services:-

4.2.1Repairs

To keep the Retained Parts in good repair and condition

4.2.2Common Parts

(a)To clean the Common Parts and to keep the same adequately lighted where
appropriate at such time as the Landlord shall reasonably determine and subject
to receiving notice in writing of any obstruction free from obstruction

(b)To provide and maintain at the Landlord's discretion such plants shrubs trees
or garden or grassed areas in the Common Parts as may be appropriate and to keep
the same planted free from weeds and the grass cut

4.2.3Name Boards

To provide and install name boards and signs of such size and design as the
Landlord may in its absolute discretion determine at the entrance to the
Building and at such other locations as the Landlord may consider desirable

4.2.4Provision of Services

To use its best endeavours to provide the services referred to in the Fifth
Schedule in a proper and efficient manner and where appropriate using good and
suitable materials PROVIDED THAT no claim for loss damage or compensation shall
lie against the Landlord for any interruption or failure to provide the services
and carry out the works due to breakdown or any necessary inspection repair
replacement or maintenance or shortage of fuel water materials or labour or any
other cause beyond the Landlord's control"

4.3Compliance With Superior Lease

4.3.1to pay the rents reserved by the Superior Lease

4.3.2on the request of the Tenant to use best endeavours to enforce the
Covenants on the part of the Superior Landlord contained in the Superior Lease

4.3.3to use reasonable endeavours to obtain the consent of the Superior Landlord
whenever the Tenant makes an application for any consent where the consent of
the Landlord and the Superior Landlord is needed by virtue of the provisions of
this underlease and the Superior Lease.



5INSURANCE

5.1Landlord to Insure

The Landlord hereby further covenants to insure and keep insured in accordance
with market practice at all times during the Term with some publicly quoted or
substantial and reputable insurance company or with reputable underwriter and
through such agency as the Landlord may from time to time determine the Building
(other than plate glass) subject to such exclusions excesses and limitations as
may be imposed by the insurers in the full reinstatement cost of the Building
including architects' surveyors' and other professional fees (and Value

43

--------------------------------------------------------------------------------

Added Tax thereon) and expenses incidental thereto the cost of shoring
updemolition and site clearance and similar expenses against:-

5.1.1Loss or damage by fire and such of the other Risks as from time to time are
available on the United Kingdom insurance market and the Landlord can insure
against on reasonable terms and

5.1.2Loss of the First Rent and Service Charge from time to time payable or
reasonably estimated to be payable under this Lease (taking account of any
review of the First Rent which may become due under this Lease) for three years
and

5.1.3Property owner's liability and third party liability



5.2Landlord's Fixtures

The Tenant shall notify the Landlord in writing of the full reinstatement cost
of any fixtures and fittings installed at any time by the Tenant and which are
or may become Landlord's fixtures and fittings for the purpose of enabling the
Landlord to effect adequate insurance cover for the same

5.3Landlord to Produce Evidence of Insurance

5.3.1At the request of the Tenant the Landlord shall produce to the Tenant
relevant details from the insurers of the terms of the insurance policy and the
fact that the policy is subsisting and in effect

5.3.2The Landlord shall use reasonable endeavours to procure that the Insurers
agree to waive all rights of subrogation against the Tenant and that the
interest of the Tenant is noted or endorsed on the insurance policy

5.4Destruction of the Demised Premises

If the Demised Premises or any part thereof or the Common Parts or any part
thereof or the access to the Demised Premises and the Building are destroyed or
damaged by any of the Insured Risks so as to render the Demised Premises unfit
for use and occupation or inaccessible then:-

5.4.1Unless payment of the insurance moneys shall be refused in whole or in part
by reason of any Action of the Tenant and

5.4.2Subject to the Landlord being able to obtain any necessary planning
permission and all other necessary licences approvals and consents in respect of
which the Landlord shall use its reasonable endeavours to obtain as soon as
reasonably practicable but shall not be obliged to institute any appeals the
Landlord shall lay out the insurance moneys other than any in respect of loss of
any Rents and liability to third parties in the rebuilding and reinstatement of
the premises so destroyed or damaged (but not so as to oblige the Landlord to
provide accommodation identical in layout if it would not be reasonably
practical to do so) PROVIDED ALWAYS that the Landlord shall not be liable to
rebuild or reinstate the premises so destroyed or damaged if the Landlord is
unable to obtain the necessary permissions and other licences approvals and
consents in accordance with clause 5.4.2 above or if the rebuilding or
reinstatement shall be prevented or frustrated for any other reason beyond the
control of the Landlord in which event all the insurance moneys shall be the
absolute property of the Landlord



5.5Determination Following Destruction


If the Demised Premises or any part thereof are destroyed or damaged by any of
the Insured Risks so as to render the Demised Premises unfit for use and
occupation or inaccessible and if

44

--------------------------------------------------------------------------------

the premises so destroyed or damaged have not been rebuilt or reinstated and
made fit for occupation and use and the Demised Premises rendered accessible
before the expiration of three years from the date of destruction or damage the
Landlord or the Tenant may determine this Lease by serving written notice on the
other party whereupon this Lease shall cease and determine but without prejudice
to any antecedent breach of covenant and the Landlord shall not be obliged to
rebuild or reinstate the premises so damaged or destroyed and any insurance
moneys shall belong to the Landlord absolutely

5.6Payment of Insurance Monies Refused

If the payment of any insurance moneys is refused as a result of some Action of
the Tenant the Tenant shall pay to the Landlord on demand the amount so refused
with interest thereon at the Prescribed Rate from the date of the event giving
rise to the insurance claim to the date of payment to the Landlord

5.7Cesser of Rent

If the Demised Premises or the Building or the access thereto or any part of
them are destroyed or damaged by any of the Insured Risks so as to render the
Demised Premises or the Building or access thereto or any of them unfit for use
and occupation or inaccessible and the insurance shall not have been vitiated or
payment of the policy moneys refused in whole or in part as a result of some
Action of the Tenant then the First Rent and Service Charge or a fair proportion
thereof according to the nature and extent of the damage sustained shall be
suspended until the Demised Premises or the part destroyed or damaged shall be
again rendered fit for use and occupation and accessible or until the expiration
of the period in respect of which the Landlord has obtained loss of rent
insurance (whichever is the earlier) and any dispute regarding the cesser of the
First Rent and/or Service Charge shall be referred to a single arbitrator to be
appointed in default of agreement upon the application of either party by or on
behalf of the President for the time being of the Royal Institution of Chartered
Surveyors in accordance with the provisions of the Arbitration Act 1996

5.8Benefit of Other Insurance

If the Tenant is entitled to the benefit of any insurance on the Demised
Premises which is not effected or maintained in pursuance of the obligations
herein contained then the Tenant shall apply all moneys received from such
insurance in making good the loss or damage in respect of which the same shall
have been received

5.9Insurance Becoming Void

The Tenant shall not do or omit to do anything that could cause any policy of
insurance in respect of or covering the Demised Premises or the Building to
become void or violable wholly or in part nor anything whereby any abnormal or
loaded insurance premium may become payable

5.10Requirements of the Insurers

The Tenant shall at all times comply with all the requirements of the insurers
so far as such requirements are notified to the Tenant

5.11Notice by Tenant

The Tenant shall give notice to the Landlord as soon as possible upon the
happening of any event or thing, which might affect any insurance policy
relating to the Demised Premises or lead to a claim thereunder

45

--------------------------------------------------------------------------------

5.12Information


The Tenant shall ensure that at all times the Landlord has written notice of the
name home address and home telephone number of at least two keyholders of the
Demised Premises

6PROVISOS

PROVIDED ALWAYS AND IT IS HEREBY AGREED AND DECLARED as follows:-

6.1Forfeiture

Without prejudice to any other right remedy or power herein contained or
otherwise available to the Landlord:-

6.1.1If the Rents reserved by this Lease or any part thereof or any other sums
due to the Landlord under this Lease shall be unpaid for twenty-one days after
becoming payable (whether formally demanded or not) or

6.1.2If any of the covenants by the Tenant contained in this Lease shall not be
performed and observed or

6.1.3If the Tenant or any Guarantor (being a body corporate) has a winding-up
petition or petition for an administration order presented against it or passes
a winding-up resolution (other than in connection with a member's voluntary
winding-up for the purposes of an amalgamation or reconstruction which has the
prior written approval of the Landlord such approval not to be unreasonably
withheld) or calls a meeting of its creditors for the purposes of considering a
resolution that it be wound-up voluntarily or resolves to present its own
winding-up petition or is wound-up (whether in England or elsewhere) or the
directors or shareholders of the Tenant resolve to present a petition for an
administration order in respect of the Tenant or any Guarantor (as the case may
be) or an administrative receiver or a receiver or a receiver and manager is
appointed in respect of the Tenant or the Guarantor or any assets of either of
them

6.1.4If the Tenant or any Guarantor (being a body corporate) calls or a nominee
calls on its behalf a meeting of its creditors or any of them or makes an
application to the Court under Section 425 of the Companies Act 1985 or submits
to its creditors or any of them a proposal pursuant to Part I of the Insolvency
Act 1986 or enters into any arrangement scheme compromise moratorium or
composition with its creditors or any of them (whether pursuant to Part I of the
Insolvency Act 1986 or otherwise) or suffers any distress or execution to be
levied on the Demised Premises or

6.1.5If the Tenant or any Guarantor (being an individual or if more than one
individual then any one of them) makes an application to the Court for an
interim order under Part VIII of the Insolvency Act 1986 or convenes a meeting
of its creditors or any of them or enters into any arrangement scheme compromise
moratorium or composition with its creditors or any of them (whether pursuant to
Part VIII of the Insolvency Act 1986 or otherwise) or has a bankruptcy petition
presented against it or is adjudged bankrupt (whether in England or elsewhere)
or suffers any distress or execution to be levied on the Demised Premises

THEN and in any such case the Landlord may at any time thereafter re-enter the
Demised Premises or any part thereof in the name of the whole and thereupon the
Term shall absolutely cease and determine but without prejudice to any rights or
remedies which may then have accrued to the Landlord against the Tenant in
respect of any antecedent breach of any of the covenants contained in this Lease

46

--------------------------------------------------------------------------------

6.2Limit of Landlord's Liability

Any Person who is or becomes the Landlord shall cease to have any liability in
respect of any of the covenants on the part of the Landlord contained in this
Lease on the date on which the reversion immediately expectant on this Lease
ceases to be vested in such person

6.3Exclusion of Warranty as to User

6.3.1Nothing contained in this Lease or in any consent granted by the Landlord
under this Lease shall imply or warrant that the Demised Premises may be used
under the Planning Acts for the purpose herein authorised or any purpose
subsequently authorised and the Tenant hereby acknowledges and admits that the
Landlord has not given or made at any time any representation or warranty that
any such use is or will be or will remain a permitted use under the Planning
Acts

6.3.2Notwithstanding that any such use might not be a permitted use under the
Planning Acts the Tenant shall remain fully bound and liable to the Landlord in
respect of the obligations undertaken by the Tenant in this Lease without being
entitled to any compensation recompense or relief of any kind whatsoever

6.4Representation

The Tenant acknowledges that this Lease has not been entered into in reliance
wholly or partly on any statement or representation made by or on behalf of the
Landlord except any such statement or representation that is expressly set out
in this Lease or is set out in the replies to enquiries before lease given in
writing by the Landlord's solicitors to the Tenant's solicitors prior to the
date hereof

6.5Failure by Landlord to Provide Services

6.5.1The Landlord shall not incur any liability for any failure or interruption
in any of the services provided by the Landlord or for any damage injury or
inconvenience to person or property arising from such failure or interruption
due to mechanical breakdown failure or malfunction overhauling maintenance
repair or replacement strikes labour disputes or shortages or any cause or
circumstance beyond the control of the Landlord

6.5.2The Landlord shall not be liable to the Tenant in respect of any failure by
the Landlord to perform any of the services referred to in this Lease unless and
until the Landlord has been notified of such failure and the Landlord has failed
within a reasonable time to remedy the same

6.6Covenants Relating to Adjoining Land


Nothing contained in or implied by this Lease shall give the Tenant the benefit
of or the right to enforce or to prevent the release or modification of any
covenant agreement or condition relating to or affecting the Building or any
Adjoining Land

6.7Effect of Waiver

Each of the Tenant's covenants shall remain in full force both at law and in
equity notwithstanding that the Landlord may have waived or released temporarily
any such covenant or waived or released temporarily or permanently revocable or
irrevocably a similar covenant or similar covenants affecting other property
belonging to the Landlord

6.8Exclusion of Statutory Compensation

Except where any statutory provision prohibits or modifies the right of the
Tenant to compensation being reduced or excluded by agreement neither the Tenant
nor any

47

--------------------------------------------------------------------------------

undertenant (whether immediate or not) shall he entitled on quitting the Demised
Premises or any part thereof to claim any compensation from the Landlord under
the Landlord and Tenant Act 1954 or any other act which may replace it or any
other act which is the future provides for the Tenant to be compensated upon
quitting the Demised premises.

6.9Notices

6.9.1Any demand or notice required to be made given to or served on the Tenant
or any Guarantor under this Lease shall be duly and validly made given or served
if addressed to the Tenant or the Guarantor respectively (and if there shall be
more than one of them then any one of them) or sent by pre-paid registered or
recorded delivery mail or sent by telex or telegraphic facsimile transmission
addressed (in the case of a company) to its registered office or at place of
business or (in the case of an individual) its last known address

6.9.2Any notice required to be given to or served on the Landlord shall be duly
and validly given or served if sent by pre-paid registered or recorded delivery
mail or addressed to the Landlord at its registered office

6.9.3Any notice or document given or served by post shall be deemed to be given
or served at the place of receipt 48 hours after the letter containing the same
was sent by first class post Saturdays Sundays and Public Holidays excepted and
in proving that any notice or document was so given or served it shall be
necessary only to prove that the same was properly addressed and sent by post

6.9.4Any notice or document given or served personally shall be deemed to have
been received at the time of such service

6.9.5Any notice given by telex or facsimile transmission shall be deemed duly
served forthwith on transmission thereof provided (in the case of a telex) a
correct answer back has been received or (in the case of a facsimile) a
confirming copy is sent by first class post within two days of such transmission

6.10New Tenancy

This Lease is a new tenancy for the purpose of Section 1 of the Landlord and
Tenant (Covenants) Act 1995

6.11Disputes With Adjoining Occupiers

Any dispute arising between the Tenant and the other tenants or occupiers of the
Building as to any easement quasi-easement right privilege or Conduit in
connection with the Demised Premises or the Building may if the Landlord so
requires be fairly and reasonably determined by the Landlord whose decision
shall be binding on the Tenant provided that the Landlord shall give the Tenant
a reasonable opportunity to make such representations as it shall think fit to
the Landlord concerning the same

6.12No Implied Rights

(Except as may be expressly provided) this Lease shall not include or grant the
Tenant (whether impliedly or otherwise) any easement quasi easement right
liberty privilege or advantage over the Building or any part thereof

6.13Applicable Law and Service of Proceedings

This Lease shall be governed by and construed in accordance with English Law

48

--------------------------------------------------------------------------------



7SERVICE CHARGE

7.1For the purpose of this Lease the following expressions shall have the
following meanings:-

7.1.1"Expenditure" means the aggregate of:-

(a)all costs fees expenses and outgoings whatsoever incurred by the Landlord in
respect of the items set out in the Fifth Schedule and

(b)such sums as the Landlord may in its absolute discretion consider desirable
to set aside from time to time for the purpose of providing for those items set
out in the Fifth Schedule which are periodically recurring whether at regular or
irregular intervals and

(c)such provision for anticipated expenditure on any costs fees expenses and
outgoings in respect of any of the items referred to in the Fifth Schedule, as
the Landlord shall in its absolute discretion consider fair and reasonable in
the circumstances PROVIDED ALWAYS THAT whilst the Superior Lease is vested in
the Landlord the Landlord shall not be entitled to set aside sums for future
expenditure as envisaged by Clauses (b) and (c)

7.1.2"Financial Period" means the period from 1st day of April in every year to
31st day of March of the following year or such other period as the Landlord may
in its absolute discretion from time to time reasonably determine

7.1.3"Estimated Expenditure" means for any Financial Period during the Term such
sum as the Landlord shall from time to time specify as being in its absolute
discretion a fair and reasonable estimate of the Expenditure for the current
Financial Period Provided that the Landlord, may from time to time during any
Financial Period as appropriate but not more than twice in any Financial Period
(save in the case of emergency) make revised estimates of the Expenditure for
that Financial Period whereupon appropriate adjustments shall be made to such
sum to reflect the revised estimates

7.1.4"Service Charge Percentage" means such percentage as the Landlord acting
fairly and reasonably may from time to time decide as reasonable by reference to
the Net Internal Area (but subject to such adjustments as the Landlord may
reasonably determine) (such decision to be final and binding on the Tenant)
subject to variation pursuant to clause 7.9

7.2The Tenant shall pay to the Landlord the Service Charge Percentage of the
Expenditure in respect of each Financial Period

7.3The Landlord shall as soon as reasonably practicable after the end of each
Financial Period prepare an account showing the Expenditure for the Financial
Period and containing a fair summary of the various items comprising the
Expenditure and supported by copy accounts and invoices at the Tenant's request
and upon such account being certified by the Surveyor acting in a proper and
professional manner (a copy of which shall be supplied to the Tenant) the same
shall be conclusive evidence (save in the case of manifest error) for the
purposes of this Lease of all matters of fact referred to in the account

7.4The Tenant shall pay to the Landlord on account of the Service Charge for the
period commencing on the date hereof down to the end of the following Financial
Period and thereafter during each subsequent Financial Period during the Term
the Service Charge Percentage of the Estimated Expenditure ("the Advance
Payment") to be made by equal quarterly payments ("Provisional Quarterly Service
Charge Payment") in advance (subject to adjustment if the Estimated Expenditure
is revised as contemplated by the definition thereof)

49

--------------------------------------------------------------------------------

the first Advance Payment being a proportionate sum of the Provisional Quarterly
Service Charge Payment from and including the date hereof to the quarter day
following the date hereof shall be made on the date hereof

7.5If the Service Charge for any Financial Period shall:-

7.5.1exceed the Advance Payment for the Financial Period the excess shall be
paid by the Tenant to the Landlord within 10 working days of written demand or

7.5.2be less than the Advance payment for that Financial Period the overpayment
shall be credited to the Tenant against the next quarterly payment of the
Service Charge or in the final year of the Term shall be repaid to the Tenant
within 10 working days after the issue of the said account and certificate

7.6Any sums paid by the Tenant on account of the Service Charge shall until
expended be held by the Landlord or the Landlord's managing agent in a separate
account with interest to accrue to the account and not the Landlord which said
sums with interest shall belong to the Tenant until the relevant expenditure in
respect thereof has been incurred

7.7Any omission by the Landlord to include in any Financial Period a sum
expended or a liability incurred in that Financial Period shall not preclude the
Landlord from including such sum or the amount of such liability in the
subsequent Financial Period as the Landlord shall reasonably determine

7.8The Landlord shall be entitled at its discretion to employ agents contractors
and such other persons as it may think fit and to delegate its duties and powers
to them and their reasonable and proper fees and expenses including Value Added
Tax shall form part of the Expenditure

7.9If at any time during the Term the Net Internal Area of the Lettable Areas
shall change or other circumstances shall arise making the then Service Charge
Percentage unreasonable or inequitable (whether or not relating to individual
items of Expenditure) the Landlord shall be entitled to alter the Service Charge
Percentage to such other percentage as it may reasonably determine

7.10The Landlord may at its reasonable discretion withhold add to extend vary or
make any alterations to any of the services from time to time if the Landlord
shall reasonably deem it desirable to do so for the more efficient management
security and operation of the Building or for the comfort of the tenants in the
Building PROVIDED THAT the foregoing shall not result in the services being so
extended varied or altered so as to adversely affect in any material manner the
Tenant's enjoyment and occupation of the Demised Premises

7.11The provisions of this clause shall continue to apply notwithstanding the
expiration or sooner determination of the Term but only in respect of the period
down to such expiration or sooner determination the Service Charge for that
Financial Period being apportioned for the said period on a daily basis

7.12Any dispute or difference arising between the parties hereto as to their
respective rights duties and obligations hereunder or as to any matter arising
out of or in connection with the subject matter of this Clause 7 and save where
otherwise specifically provided by this Clause 7 shall be referred to and
determined by an independent building or investment surveyor being
professionally qualified in respect of the subject matter of the dispute or
difference for not less than 10 years who is a specialist in relation to such
subject matter such independent person to be agreed between the parties hereto
within 21 days of the dispute arising or failing such agreement to be nominated
by the President or the Vice President for the time being or other duly
authorised offer of the Royal Institution of Chartered Surveyors on the
application of either party hereto

50

--------------------------------------------------------------------------------

7.13Whenever a person is to be appointed under this clause 7 such person shall
act as an arbitrator pursuant to the Arbitration Act 1996



8OPTION TO DETERMINE

If the Tenant wishes to determine this Lease they may do so on 20th March 2014
on the expiration of the (the fifteenth anniversary of the Term Commencement
Date) ("the Date") and gives to the Landlord not less than 9 months' previous
notice in writing ("Tenant's Notice") to that effect and has up to the Date paid
the First Rent and delivers up vacant possession of the Demised Premises to the
Landlord in accordance with the covenants contained in this Lease then on the
Date the Term shall immediately cease and determine but without prejudice to any
rights or claims the Landlord may have against the Tenant in respect of any
antecedent breach of covenant or condition

IN WITNESS whereof the parties hereto have executed this Lease as a deed the day
and year first above written

51

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.22



SCHEDULE 1: THE PREMISES
SCHEDULE 2: THE SUBJECTIONS
SCHEDULE 3
